 



Exhibit 10.68
SUBSCRIPTION AGREEMENT
Cytokinetics, Incorporated
280 East Grand Avenue
South San Francisco, CA 94080
Gentlemen:
The undersigned (the “Investor”) hereby confirms its agreement with you as
follows:
     1. This Subscription Agreement (this “Agreement”) is made as of the date
set forth below between Cytokinetics, Incorporated, a Delaware corporation (the
“Company”), and the Investor.
     2. The Company has authorized the sale and issuance to certain investors of
up to an aggregate of 5,285,715 shares (the “Shares”) of its Common Stock, par
value $0.001 per share (the “Common Stock”), subject to adjustment by the
Company’s Board of Directors, or a committee thereof, for a purchase price of
$7.00 per share (the “Purchase Price”).
     3. The offering and sale of the Shares (the “Offering”) are being made
pursuant to (1) an effective Registration Statement on Form S-3 (including the
Prospectus contained therein (the “Base Prospectus”), the “Registration
Statement”) filed by the Company with the Securities and Exchange Commission
(the “Commission”), (2) if applicable, certain “free writing prospectuses” (as
that term is defined in Rule 405 under the Securities Act of 1933, as amended
(the “Act”)), that have or will be filed with the Commission and delivered to
the Investor on or prior to the date hereof and (3) a Prospectus Supplement (the
“Prospectus Supplement” and together with the Base Prospectus, the “Prospectus”)
containing certain supplemental information regarding the Shares and terms of
the Offering that will be filed with the Commission and delivered to the
Investor (or made available to the Investor by the filing by the Company of an
electronic version thereof with the Commission).
     4. The Company and the Investor agree that the Investor will purchase from
the Company and the Company will issue and sell to the Investor the Shares of
Common Stock set forth below for the aggregate purchase price set forth below.
The Shares shall be purchased pursuant to the Terms and Conditions for Purchase
of Shares attached hereto as Annex I and incorporated herein by this reference
as if fully set forth herein. The Investor acknowledges that the Offering is not
being underwritten by the placement agents (the “Placement Agents”) named in the
Prospectus Supplement and that there is no minimum offering amount.
     5. The manner of settlement of the Shares purchased by the Investor shall
be determined by such Investor as follows (check one):

[____]    A.   Delivery by electronic book-entry at The Depository Trust Company
(“DTC”), registered in the Investor’s name and address as set forth below, and
released by Mellon Investor Services LLC, the Company’s transfer agent (the
“Transfer Agent”), to the Investor at the Closing. NO LATER THAN ONE
(1) BUSINESS DAY AFTER THE EXECUTION OF THIS AGREEMENT BY THE INVESTOR AND THE
COMPANY, THE INVESTOR SHALL:

 



--------------------------------------------------------------------------------



 



  (I)   DIRECT THE BROKER-DEALER AT WHICH THE ACCOUNT OR ACCOUNTS TO BE CREDITED
WITH THE SHARES ARE MAINTAINED TO SET UP A DEPOSIT/WITHDRAWAL AT CUSTODIAN
(“DWAC”) INSTRUCTING THE TRANSFER AGENT TO CREDIT SUCH ACCOUNT OR ACCOUNTS WITH
THE SHARES, AND     (II)   REMIT BY WIRE TRANSFER THE AMOUNT OF FUNDS EQUAL TO
THE AGGREGATE PURCHASE PRICE FOR THE SHARES BEING PURCHASED BY THE INVESTOR TO
THE FOLLOWING ACCOUNT:

THE CITIBANK PRIVATE BANK
666 Fifth Avenue, 5th Floor
New York, NY 10103
ABA # 021-000-089
Account Name: Thelen Reid Brown Raysman & Steiner LLP, escrow
agent for the account of Cytokinetics, Incorporated
Account Number: 9970183443
     – OR –

[___]    B.   Delivery versus payment (“DVP”) through DTC (i.e., the Company
shall deliver Shares registered in the Investor’s name and address as set forth
below and released by the Transfer Agent to the Investor at the Closing directly
to the account(s) at Lazard Capital Markets LLC (“LCM”) identified by the
Investor and simultaneously therewith payment shall be made from such account(s)
to the Company through DTC). NO LATER THAN ONE (1) BUSINESS DAY AFTER THE
EXECUTION OF THIS AGREEMENT BY THE INVESTOR AND THE COMPANY, THE INVESTOR SHALL:

  (I)   NOTIFY LCM OF THE ACCOUNT OR ACCOUNTS AT LCM TO BE CREDITED WITH THE
SHARES BEING PURCHASED BY SUCH INVESTOR, AND     (II)   CONFIRM THAT THE ACCOUNT
OR ACCOUNTS AT LCM TO BE CREDITED WITH THE SHARES BEING PURCHASED BY THE
INVESTOR HAVE A MINIMUM BALANCE EQUAL TO THE AGGREGATE PURCHASE PRICE FOR THE
SHARES BEING PURCHASED BY THE INVESTOR.

IT IS THE INVESTOR’S RESPONSIBILITY TO (A) MAKE THE NECESSARY WIRE TRANSFER OR
CONFIRM THE PROPER ACCOUNT BALANCE IN A TIMELY MANNER AND (B) ARRANGE FOR
SETTLEMENT BY WAY OF DWAC OR DVP IN A TIMELY MANNER. IF THE INVESTOR DOES NOT
DELIVER THE AGGREGATE PURCHASE PRICE FOR THE SHARES OR DOES NOT MAKE PROPER
ARRANGEMENTS FOR SETTLEMENT IN A TIMELY MANNER, THE SHARES MAY NOT BE DELIVERED
AT CLOSING TO THE INVESTOR OR THE INVESTOR MAY BE EXCLUDED FROM THE CLOSING
ALTOGETHER.
6. The Investor represents that, except as set forth below, (a) it has had no
position, office or other material relationship within the past three years with
the Company or persons known to it to be

- 2 -



--------------------------------------------------------------------------------



 



affiliates of the Company, (b) it is not a NASD member or an Associated Person
(as such term is defined under the NASD Membership and Registration
Rules Section 1011) as of the Closing, and (c) neither the Investor nor any
group of Investors (as identified in a public filing made with the Commission)
of which the Investor is a part in connection with the Offering of the Shares,
acquired, or obtained the right to acquire, 20% or more of the Common Stock (or
securities convertible into or exercisable for Common Stock) or the voting power
of the Company on a post-transaction basis. Exceptions:

     
 
         

(If no exceptions, write “none.” If left blank, response will be deemed to be
“none.”)
7. The Investor represents that it has received (or otherwise had made available
to it by the filing by the Company of an electronic version thereof with the
Commission) the Base Prospectus, dated June 14, 2005, which is a part of the
Company’s Registration Statement, the documents incorporated by reference
therein and any free writing prospectus (collectively, the “Disclosure
Package”), prior to or in connection with the receipt of this Agreement. The
Investor acknowledges that, prior to the delivery of this Agreement to the
Company, the Investor will receive certain additional information regarding the
Offering, including pricing information (the “Offering Information”). Such
information may be provided to the Investor by any means permitted under the
Act, including the Prospectus Supplement, a free writing prospectus and oral
communications.
8. No offer by the Investor to buy Shares will be accepted and no part of the
Purchase Price will be delivered to the Company until the Investor has received
the Offering Information and the Company has accepted such offer by
countersigning a copy of this Agreement, and any such offer may be withdrawn or
revoked, without obligation or commitment of any kind, at any time prior to the
Company (or a Placement Agent on behalf of the Company) sending (orally, in
writing or by electronic mail) notice of its acceptance of such offer. An
indication of interest will involve no obligation or commitment of any kind
until the Investor has been delivered the Offering Information and this
Agreement is accepted and countersigned by or on behalf of the Company.

- 3 -



--------------------------------------------------------------------------------



 



             
 
           
Number of Shares:
                      Purchase Price Per Share: $        
 
            Aggregate Purchase Price: $        
 
           

     Please confirm that the foregoing correctly sets forth the agreement
between us by signing in the space provided below for that purpose.

              Dated as of: December __, 2006
 
             
 
  INVESTOR    
 
       
 
  By:    
 
       
 
  Print Name:    
 
       
 
  Title:    
 
       
 
  Address:    
 
       
 
             

Agreed and Accepted
this ___day of December, 2006

         
 
        CYTOKINETICS, INCORPORATED    
 
       
By:
       
 
       
Title:
       

- 4 -



--------------------------------------------------------------------------------



 



ANNEX I
TERMS AND CONDITIONS FOR PURCHASE OF SHARES
     1. Authorization and Sale of the Shares. Subject to the terms and
conditions of this Agreement, the Company has authorized the sale of the Shares.
     2. Agreement to Sell and Purchase the Shares; Placement Agents.
          2.1 At the Closing (as defined in Section 3.1), the Company will sell
to the Investor, and the Investor will purchase from the Company, upon the terms
and conditions set forth herein, the number of Shares set forth on the last page
of the Agreement to which these Terms and Conditions for Purchase of Shares are
attached as Annex I (the “Signature Page”) for the aggregate purchase price
therefor set forth on the Signature Page.
          2.2 The Company proposes to enter into substantially this same form of
Subscription Agreement with certain other investors (the “Other Investors”) and
expects to complete sales of Shares to them. The Investor and the Other
Investors are hereinafter sometimes collectively referred to as the “Investors,”
and this Agreement and the Subscription Agreements executed by the Other
Investors are hereinafter sometimes collectively referred to as the
“Agreements.”
          2.3 Investor acknowledges that the Company has agreed to pay Lazard
Capital Markets LLC (“LCM”), JMP Securities LLC and Rodman & Renshaw, LLC (the
“Placement Agents”) a fee (the “Placement Fee”) in respect of the sale of Shares
to the Investor.
          2.4 The Company has entered into a Placement Agent Agreement, dated
December 6, 2006 (the “Placement Agreement”), with the Placement Agents that
contains certain representations, warranties, covenants and agreements of the
Company that may be relied upon by the Investor, which shall be a third party
beneficiary thereof.
     3. Closings and Delivery of the Shares and Funds.
          3.1 Closing. The completion of the purchase and sale of the Shares
(the “Closing”) shall occur at a place and time (the “Closing Date”) to be
specified by the Company and LCM and of which the Investors will be notified in
advance by the Placement Agents, in accordance with Rule 15c6-1 promulgated
under the Securities Exchange Act of 1934, as amended (the “Exchange Act”). At
the Closing, (a) the Company shall cause the Transfer Agent to deliver to the
Investor the number of Shares set forth on the Signature Page registered in the
name of the Investor or, if so indicated on the Investor Questionnaire attached
hereto as Exhibit A, in the name of a nominee designated by the Investor and
(b) the aggregate purchase price for the Shares being purchased by the Investor
will be delivered by or on behalf of the Investor to the Company.
          3.2 Conditions to the Company’s Obligations. (a) The Company’s
obligation to issue and sell the Shares to the Investor shall be subject to:
(i) the receipt by the Company of the purchase price for the Shares being
purchased hereunder as set forth on the Signature Page and (ii) the accuracy of
the representations and warranties made by the Investor and the fulfillment of
those undertakings of the Investor to be fulfilled prior to the Closing Date.

- 5 -



--------------------------------------------------------------------------------



 



               (b) Conditions to the Investor’s Obligations. The Investor’s
obligation to purchase the Shares will be subject to the accuracy of the
representations and warranties made by the Company and the fulfillment of those
undertakings of the Company to be fulfilled prior to the Closing Date, including
without limitation, those contained in this Agreement and the Placement
Agreement, and to the condition that the Placement Agents shall not have:
(a) terminated the Placement Agreement pursuant to the terms thereof or
(b) determined that the conditions to the closing in the Placement Agreement
have not been satisfied. The Investor’s obligations are expressly not
conditioned on the purchase by any or all of the Other Investors of the Shares
that they have agreed to purchase from the Company.
          3.3 Delivery of Funds.
               (a) Delivery by Electronic Book-Entry at The Depository Trust
Company. If the Investor elects to settle the Shares purchased by such Investor
through delivery by electronic book-entry at DTC, no later than one (1) business
day after the execution of this Agreement by the Investor and the Company, the
Investor shall remit by wire transfer the amount of funds equal to the aggregate
purchase price for the Shares being purchased by the Investor to the following
account designated by the Company and the Placement Agents pursuant to the terms
of that certain Escrow Agreement (the “Escrow Agreement”) dated as of
December 6, 2006, by and among the Company, the Placement Agents and Thelen Reid
Brown Raysman & Steiner LLP (the “Escrow Agent”):
THE CITIBANK PRIVATE BANK
666 Fifth Avenue, 5th Floor
New York, NY 10103
ABA # 021-000-089
Account Name: Thelen Reid Brown Raysman & Steiner LLP, escrow
agent for the account of Cytokinetics, Incorporated
Account Number: 9970183443
               Such funds shall be held in escrow until the Closing and
delivered by the Escrow Agent on behalf of the Investors to the Company upon the
satisfaction, in the sole judgment of the Placement Agents, of the conditions
set forth in Section 3.2(b) hereof. The Placement Agents shall have no rights in
or to any of the escrowed funds, unless the Placement Agents and the Escrow
Agent are notified in writing by the Company in connection with the Closing that
a portion of the escrowed funds shall be applied to the Placement Fee. The
Company and the Investor agree to indemnify and hold the Escrow Agent harmless
from and against any and all losses, costs, damages, expenses and claims
(including, without limitation, court costs and reasonable attorneys fees)
(“Losses”) arising under this Section 3.3 or otherwise with respect to the funds
held in escrow pursuant hereto or arising under the Escrow Agreement, unless it
is finally determined that such Losses resulted directly from the willful
misconduct or gross negligence of the Escrow Agent. Anything in this Agreement
to the contrary notwithstanding, in no event shall the Escrow Agent be liable
for any special, indirect or consequential loss or damage of any kind whatsoever
(including but not limited to lost profits), even if the Escrow Agent has been
advised of the likelihood of such loss or damage and regardless of the form of
action.
               Investor shall also furnish to the Placement Agents a completed
W-9 form (or, in the case of an Investor who is not a United States citizen or
resident, a W-8 form).

- 6 -



--------------------------------------------------------------------------------



 



               Investor acknowledges that the Escrow Agent acts as counsel to
the Placement Agents, and shall have the right to continue to represent the
Placement Agents, in any action, proceeding, claim, litigation, dispute,
arbitration or negotiation in connection with the Offering, and Investor hereby
consents thereto and waives any objection to the continued representation of the
Placement Agents by the Escrow Agent in connection therewith based upon the
services of the Escrow Agent under the Escrow Agreement, without waiving any
duty or obligation the Escrow Agent may have to any other person.
               (b) Delivery Versus Payment through The Depository Trust Company.
If the Investor elects to settle the Shares purchased by such Investor by
delivery versus payment through DTC, no later than one (1) business day after
the execution of this Agreement by the Investor and the Company, the Investor
shall confirm that the account or accounts at LCM to be credited with the Shares
being purchased by the Investor have a minimum balance equal to the aggregate
purchase price for the Shares being purchased by the Investor.
          3.4 Delivery of Shares.
               (a) Delivery by Electronic Book-Entry at The Depository Trust
Company. If the Investor elects to settle the Shares purchased by such Investor
through delivery by electronic book-entry at DTC, no later than one (1) business
day after the execution of this Agreement by the Investor and the Company, the
Investor shall direct the broker-dealer at which the account or accounts to be
credited with the Shares being purchased by such Investor are maintained, which
broker/dealer shall be a DTC participant, to set up a Deposit/Withdrawal at
Custodian (“DWAC”) instructing Mellon Investor Services LLC, the Company’s
transfer agent, to credit such account or accounts with the Shares by means of
an electronic book-entry delivery. Such DWAC shall indicate the settlement date
for the deposit of the Shares, which date shall be provided to the Investor by
the Placement Agents. Simultaneously with the delivery to the Company by the
Escrow Agent of the funds held in escrow pursuant to Section 3.3 above, the
Company shall direct its transfer agent to credit the Investor’s account or
accounts with the Shares pursuant to the information contained in the DWAC.
               (b) Delivery Versus Payment through The Depository Trust Company.
If the Investor elects to settle the Shares purchased by such Investor by
delivery versus payment through DTC, no later than one (1) business day after
the execution of this Agreement by the Investor and the Company, the Investor
shall notify LCM of the account or accounts at LCM to be credited with the
Shares being purchased by such Investor. On the Closing Date, the Company shall
deliver the Shares to the Investor directly to the account(s) at LCM identified
by Investor and simultaneously therewith payment shall be made from such
account(s) to the Company through DTC.
     4. Representations, Warranties and Covenants of the Investor.
     The Investor represents and warrants to, and agrees with, the Company and
the Placement Agents that:
          4.1 The Investor (a) is knowledgeable, sophisticated and experienced
in making, and is qualified to make decisions with respect to, investments in
shares presenting an investment decision like that involved in the purchase of
the Shares, including investments in securities issued by the Company and
investments in comparable companies, (b) has answered all questions on the
Signature Page and the Investor Questionnaire and the answers thereto are true
and correct as of the date hereof

- 7 -



--------------------------------------------------------------------------------



 




and will be true and correct as of the Closing Date and (c) in connection with
its decision to purchase the number of Shares set forth on the Signature Page,
has received and is relying only upon the Disclosure Package, the documents
incorporated by reference therein and the Offering Information.
          4.2 If the Investor is outside the United States, it will comply with
all applicable laws and regulations in each foreign jurisdiction in which it
purchases, offers, sells or delivers Shares or has in its possession or
distributes any offering material, in all cases at its own expense.
          4.3 (a) The Investor has full right, power, authority and capacity to
enter into this Agreement and to consummate the transactions contemplated hereby
and has taken all necessary action to authorize the execution, delivery and
performance of this Agreement, and (b) this Agreement constitutes a valid and
binding obligation of the Investor enforceable against the Investor in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ and contracting parties’ rights generally and except as
enforceability may be subject to general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law)
and except as to the enforceability of any rights to indemnification or
contribution that may be violative of the public policy underlying any law, rule
or regulation (including any federal or state securities law, rule or
regulation).
          4.4 The Investor understands that nothing in this Agreement, the
Prospectus or any other materials presented to the Investor in connection with
the purchase and sale of the Shares constitutes legal, tax or investment advice.
The Investor has consulted such legal, tax and investment advisors as it, in its
sole discretion, has deemed necessary or appropriate in connection with its
purchase of Shares.
          4.5 Since the date on which any Placement Agent first contacted such
Investor about the Offering, the Investor has not engaged in any transactions in
the securities of the Company (including, without limitation, any Short Sales
involving the Company’s securities), and has not violated its obligations of
confidentiality. Each Investor covenants that it will not engage in any
transactions in the securities of the Company (including Short Sales) or
disclose any information about the contemplated offering (other than to its
advisors that are under a legal obligation of confidentiality) prior to the time
that the transactions contemplated by this Agreement are publicly disclosed.
Each Investor agrees that it will not use any of the Shares acquired pursuant to
this Agreement to cover any short position in the Common Stock if doing so would
be in violation of applicable securities laws. For purposes hereof, “Short
Sales” include, without limitation, all “short sales” as defined in Rule 200
promulgated under Regulation SHO under the Exchange Act, whether or not against
the box, and all types of direct and indirect stock pledges, forward sales
contracts, options, puts, calls, short sales, swaps, “put equivalent positions”
(as defined in Rule 16a-1(h) under the Exchange Act) and similar arrangements
(including on a total return basis), and sales and other transactions through
non-US broker dealers or foreign regulated brokers.
     5. Survival of Representations, Warranties and Agreements; Third Party
Beneficiary. Notwithstanding any investigation made by any party to this
Agreement or by the Placement Agents, all covenants, agreements, representations
and warranties made by the Company and the Investor herein will survive the
execution of this Agreement, the delivery to the Investor of the Shares being
purchased and the payment therefor. The Placement Agents and Lazard Fréres & Co.

- 8 -



--------------------------------------------------------------------------------



 



shall be third party beneficiaries with respect to the representations,
warranties and agreements of the Investor in Section 4 hereof.
     6. Notices. All notices, requests, consents and other communications
hereunder will be in writing, will be mailed (a) if within the domestic United
States by first-class registered or certified airmail, or nationally recognized
overnight express courier, postage prepaid, or by facsimile or (b) if delivered
from outside the United States, by International Federal Express or facsimile,
and will be deemed given (i) if delivered by first-class registered or certified
mail domestic, three business days after so mailed, (ii) if delivered by
nationally recognized overnight carrier, one business day after so mailed,
(iii) if delivered by International Federal Express, two business days after so
mailed and (iv) if delivered by facsimile, upon electric confirmation of receipt
and will be delivered and addressed as follows:
     (a) if to the Company, to:
Cytokinetics, Incorporated
280 East Grand Avenue
South San Francisco, CA 94080
Attention: Chief Financial Officer
Facsimile: (650) 624-3200
with copies to:
Wilson Sonsini Goodrich & Rosati PC.
650 Page Mill Road
Palo Alto, CA 94304
Attention: Mike O’Donnell, Esq.
Facsimile: (650) 493-6811
     (b) if to the Investor, at its address on the Signature Page hereto, or at
such other address or addresses as may have been furnished to the Company in
writing.
7. Changes. This Agreement may not be modified or amended except pursuant to an
instrument in writing signed by the Company and the Investor.
8. Headings. The headings of the various sections of this Agreement have been
inserted for convenience of reference only and will not be deemed to be part of
this Agreement.
9. Severability. In case any provision contained in this Agreement should be
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein will not in any way
be affected or impaired thereby.
10. Governing Law. This Agreement will be governed by, and construed in
accordance with, the internal laws of the State of New York, without giving
effect to the principles of conflicts of law that would require the application
of the laws of any other jurisdiction.
11. Counterparts. This Agreement may be executed in two or more counterparts,
each of which will constitute an original, but all of which, when taken
together, will constitute but one

- 9 -



--------------------------------------------------------------------------------



 



instrument, and will become effective when one or more counterparts have been
signed by each party hereto and delivered to the other parties. The Company and
the Investor acknowledge and agree that the Company shall deliver its
counterpart to the Investor along with the Prospectus Supplement (or the filing
by the Company of an electronic version thereof with the Commission).
12. Confirmation of Sale. The Investor acknowledges and agrees that such
Investor’s receipt of the Company’s counterpart to this Agreement, together with
the Prospectus Supplement (or the filing by the Company of an electronic version
thereof with the Commission), shall constitute written confirmation of the
Company’s sale of Shares to such Investor.
13. Press Release. The Company and the Investor agree that the Company shall
issue a press release announcing the Offering prior to the opening of the
financial markets in New York City on the business day immediately after the
date hereof.
14. Termination. In the event that the Placement Agreement is terminated by the
Placement Agents pursuant to the terms thereof, this Agreement shall terminate
without any further action on the part of the parties hereto.

- 10 -



--------------------------------------------------------------------------------



 



Exhibit A
CYTOKINETICS, INCORPORATED
INVESTOR QUESTIONNAIRE
     Pursuant to Section 3 of Annex I to the Agreement, please provide us with
the following information:

         
1.
  The exact name that your Shares are to be registered in. You may use a nominee
name if appropriate:    
 
       
 
       
2.
  The relationship between the Investor and the registered holder listed in
response to item 1 above:    
 
       
 
       
3.
  The mailing address of the registered holder listed in response to item 1
above:    
 
       
 
       
4.
  The Social Security Number or Tax Identification Number of the registered
holder listed in the response to item 1 above:    
 
       
 
       
5.
  Name of DTC Participant (broker-dealer at which the account or accounts to be
credited with the Shares are maintained):    
 
       
 
       
6.
  DTC Participant Number:    
 
       
 
       
7.
  Name of Account at DTC Participant being credited with the Shares:    
 
       
 
       
8.
  Account Number at DTC Participant being credited with the Shares:    
 
       

 